          Case 1:17-cr-00167-DAD-BAM Document 101 Filed 10/28/19 Page 1 of 25


 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DAVID GAPPA
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401 Fresno, CA 93721
     Telephone: (559) 497-4000
 4   Facsimile: (559) 497-4099

 5   NADIA C. PRINZ
     Trial Attorney
 6   U.S. Dept. of Justice, Criminal Division
     Child Exploitation and Obscenity Section 1400 New York Avenue NW, Suite 600
 7   Washington, DC 20005 Telephone: (202) 514-3740
     Facsimile: (202) 514-1793
 8   E-mail: nadia.prinz @usdoj.gov

 9   Attorneys for Plaintiff
     United States of America
10

11
                                  IN THE UNITED STATES DISTRICT COURT
12
                                     EASTERN DISTRICT OF CALIFORNIA
13

14
     UNITED STATES OF AMERICA,                          CASE NO. 1:17-CR-00167 DAD-BAM
15
                                 Plaintiff,
16                                                      UNITED STATES’ SENTENCING MEMORANDUM
                           v.
17
     ASHLEY MADDOX,
18
                                Defendant.
19

20
            I.      INTRODUCTION
21
            The United States of America, by and through its attorneys, MCGREGOR W. SCOTT, United
22
     States Attorney for the Eastern District of California, DAVID L. GAPPA Assistant United States
23
     Attorney, and NADIA PRINZ, Trial Attorney, files this sentencing memorandum to aid the court in
24
     understanding this case and to arrive at the most appropriate sentence. The government is also
25
     submitting several exhibits (Attachments 1 and 2) for review by the court prior to the sentencing
26
     hearing. That material will be made available to defense counsel upon request, and it previously has
27
     been available through the discovery process.
28

                                                         1
          Case 1:17-cr-00167-DAD-BAM Document 101 Filed 10/28/19 Page 2 of 25


 1          The government recommends a sentence that includes the following components: 18 years
 2   imprisonment followed by a lifetime term of supervised release, a fine, and penalty and special
 3   assessments totaling $5100. The government requests that the court schedule a restitution hearing
 4   within ninety days of sentencing in order to permit any victim to submit a claim for restitution. These
 5   recommendations are amply justified by an analysis of the factors set forth in 18 U.S.C. § 3553(a), as
 6   well as the relevant United States Sentencing Guidelines (USSG), and they are necessary to provide just
 7   punishment and adequate deterrence for the defendant’s serious offense conduct.
 8          II.     CALCULATION OF THE USSG RANGE

 9          The Government agrees with the Probation Office calculation of the sentencing range under the
10   USSG. (ECF No. 95). The applicable Guideline in this case, for a violation of 18 U.S.C. § 2251(a), is
11
     found at USSG § 2G2.1. The base offense level is 32 under § 2G2.1(a). Because the offense involved a
12
     minor who had not attained the age of twelve years, a 4-level increase applies under § 2G2.1(b)(1)(A).
13
     Further, the commission of the offense involved a sexual act, for which Maddox is liable (having aided
14

15   and abetted the act), under § 1B1.3(a)(1)(A). More specifically, Scott Trader produced images in which

16   he digitally penetrated a minor victim, and he ejaculated in the minor’s presence. Thus, a 2-level

17   increase applies under USSG § 2G2.1(b)(2)(A). Finally, USSG § 2G2.1(b)(6)(B)(ii) mandates an
18
     additional two-level increase, because the defendant and Trader used a computer and an interactive
19
     computer service (Kik Messenger) to commit the offense. So the adjusted offense level is 40.
20
             The government also concurs with the Probation Office assessment that because this offense
21
     involved the exploitation of more than one minor, Chapter Three Part D shall be applied as if the
22

23   exploitation of each victim had been contained in a separate count of conviction. USSG § 2G2.1(d);

24   PSR at 11. The factual basis, as stipulated to by the parties, clearly establishes that in the course of

25   aiding and abetting the production of child pornography (depicting Minor Victim 1), Maddox created
26
     and sent Trader images of Minor Victim 2, including pictures which exposed and/or focused on the
27
     genital region of Minor Victim 2. Because the defendant has admitted that she produced these images of
28

                                                           2
          Case 1:17-cr-00167-DAD-BAM Document 101 Filed 10/28/19 Page 3 of 25


 1   Minor Victim 2, the parties’ only disagreement is whether these images of Minor Victim 2 constitute

 2   child pornography. The answer is yes.
 3
            Maddox created images of child pornography, in part, because the focal point of several images
 4
     is the minor victim’s genital area, and Maddox created those images to elicit a sexual response in Scott
 5
     Trader and herself. See U.S. v. Overton, 573 F.3d 679, 686 (2009) (citing United States v. Dost, 636
 6
     F.Supp. 828, 832 (S.D.Cal.1986), aff'd sub nom. United States v. Wiegand, 812 F.2d 1239 (9th Cir.1987)).
 7

 8   Maddox created these images for the specific purpose of sending them to Trader. She intended to appeal

 9   to Trader’s sexual interests, which were explicitly clear to her. Put another way, the images are “so
10   presented by the photographer as to arouse or satisfy the sexual cravings of a voyeur.” United States v.
11
     Hill, 459 F.3d 966, 972 (9th Cir. 2006) (citing Wiegand, 812 F.2d at 1244) (holding affidavit submitted
12
     in support of search warrant established probable cause to believe that images on defendant's computer
13
     were, as described, lascivious). Maddox’s intent to create images that would be sexually exciting to
14

15   Trader is also evident from the similarities between the images that Trader produced and the ones that

16   Maddox, herself, produced. The two offenders sent each other images of the minor victims, showing the

17   victims asleep, wearing colorful pajamas, and with a focus on the pubic area. Though Maddox’s
18
     fondling might not rise to the level of Trader’s digital penetration, the parallel is clear: Maddox
19
     attempted to produce the kind of material she knew that Trader was interested in. Thus, the images
20
     Maddox produced of Minor Victim 2 constitute child pornography and both Minor Victim 1 and Minor
21
     Victim 2 are victims of the offense conduct and the multiple victim instruction applies under USSG §
22

23   2G2.1(d).

24          A four-level increase in offense level also applies because Minor Victim 2 was less than 12 years

25   old. And under USSG § 2G2.1(b)(3), if a defendant knowingly engaged in distribution of child
26
     pornography, the offense level is increased two levels. Using the KIK Messenger, the defendant
27
     distributed child pornographic images of Minor Victim 2 to Scott Trader. The defendant cannot contest
28

                                                          3
          Case 1:17-cr-00167-DAD-BAM Document 101 Filed 10/28/19 Page 4 of 25


 1   that she created and transmitted the material, because it was all recovered from devices seized when a

 2   search warrant was executed at Trader’s residence in Florida and she is depicted in much of the material.
 3
     So there is a two-level increase in the offense level. Finally, because the minor was in her care, another
 4
     two-level increase applies under §2G2.1(b)(5). The adjusted offense level for this second count is
 5
     therefore 40. Two counts with an offense level of 40 results in an increase of 2 additional levels, under
 6
     Chapter Three. Thus, the defendant’s final total offense level is 42. Maddox’s adjusted offense level,
 7

 8   taking into account a 3-level reduction for acceptance of responsibility, is 39. With a criminal history

 9   category of I, Maddox’s USSG range for imprisonment is 262-327 months.
10          Although they are only advisory, the USSG, at 5K2.0 Application Note 4, indicate that
11
     downward departures in “child crimes and sexual offenses,” including the offense for which the
12
     defendant will be sentenced, are strongly discouraged. Neither a departure nor a variance is warranted
13
     in this case. First, Maddox has already received what is tantamount to a departure in that the plea
14

15   agreement has limited the maximum prison sentence for which the government will argue to 216

16   months, which is well below the minimum guideline sentence of 262 months. There is nothing in the

17   record to suggest that Maddox’s depression or even an untreated dependent personality disorder caused
18
     her mental capacity to be diminished. Nor was her conduct “aberrant behavior” that would support a
19
     departure under § 5K2.20. Significantly, the defendant engaged in the offense conduct over a period of
20
     six months. Moreover, the defendant stated during her evaluation by Dr. Geisler that she also "sexted"
21
     with another man, from whom she also obtained child pornography. Dr. Geisler’s Report at 16. She
22

23   acknowledged sending this other man the same pictures she sent to Trader and indicated that their

24   relationship lasted about six months, with some overlap with the time she spent online with Trader. Id. at

25   17. For these reasons, the government agrees with the USSG calculation and the sentencing
26
     recommendations in the PSR.
27

28

                                                          4
          Case 1:17-cr-00167-DAD-BAM Document 101 Filed 10/28/19 Page 5 of 25


 1          III.      THE § 3553(a) FACTORS

 2          Under 18 U.S.C. § 3553(a), when imposing a sentence, the court should consider: (1) the nature
 3
     and circumstances of the offense; (2) the history and characteristics of the defendant; (3) the need for the
 4
     sentence imposed to promote the goals of sentencing; (4) the kinds of sentences available; (5) the
 5
     sentencing guideline range; (6) any pertinent policy statement issued by the Sentencing Commission; (7)
 6
     the need to avoid unwarranted sentence disparities among defendants with similar records who have
 7

 8   been found guilty of similar conduct; and (8) the need to provide restitution to any victims of the

 9   offense.
10                    A.      Nature and Circumstances of the Offense
11
            The defendant initially came to the attention of law enforcement agents in Fort Pierce, Florida
12
     when an investigation by Homeland Security Investigations (HSI) agents into an offender there revealed
13
     that Maddox had produced and exchanged child pornography images with that offender. Specifically,
14
     on June 5, 2017, HSI Fort Pierce contacted HSI Fresno and informed them they had executed a child
15

16   exploitation search warrant on June 1, 2017, in Port St. Lucie, Florida, for the home of Scott Joseph

17   Trader. Trader was initially investigated for the enticement of a minor with whom he had corresponded
18   online. In the course of that investigation, HSI agents learned that Trader was also abusing two minors
19
     in his care, one of which was Minor Victim 1. Under the authority of a federal search warrant, HSI Fort
20
     Pierce agents seized several electronic devices from Trader’s residence.
21
                HSI Special Agent Brian Ray, when reviewing the seized devices, found files containing child
22

23   pornography and screen shots of sexually graphic text messages from an individual who identified

24   herself as Ashley Maddox. Agents conducted open source research which led to the identification of the

25   defendant, Ashley Maddox, who was living in the Fresno area. The investigation into Maddox revealed
26   that she had produced these images and videos, which depicted a then seven-year-old minor, Minor
27
     Victim 2, in her care. These images included lascivious depictions of the minor’s genitals. Several of
28
     these images are included in Attachments 1 and 2 for the court’s consideration. These images were
                                                        5
          Case 1:17-cr-00167-DAD-BAM Document 101 Filed 10/28/19 Page 6 of 25


 1   recovered from Trader’s computer in a folder entitled “Ashley, [Minor Victim 2], [Minor 3].” The folder

 2   contained many images of Maddox herself, including “selfies”, family photos, as well as many photos of
 3
     Maddox engaging in sexually explicit conduct. It also contained many non-explicit, clothed images of
 4
     three children in Maddox’s care.
 5
             Significantly, this folder also contained 17 nude and/or sexually explicit images and videos of
 6
     Minor Victim 2, including the images described below. 1 The naming conventions for these files are
 7

 8   consistent with the Kik messaging program. These images of Minor Victim 2 are lascivious depictions

 9   of the genital area. For example, one image file (1B), 9983413b-f577-4649-b32a-cb5e93ced5b4.jpg,
10   depicts Minor Victim 2 standing in a bedroom in Maddox’s residence. Minor Victim 2 is standing fully
11
     nude, with her arms folded back, and her genitals exposed. The picture is cropped so that nothing above
12
     her chest, including her head, appears in the frame, rendering her exposed genitals as the focal point of
13
     the picture. Image file (1C) a93dd870-1bf6-4319-854c-89f0a44d6190.jpg is taken in the bathroom, and
14

15   shot from a side angle so that it depicts only the nude, lower body of Minor Victim 2, with her genitals

16   partially visible. Image file (1D) bc16dd0f-18c2-4180-997b-c821309e3e25.jpg depicts the minor, nude,

17   standing in a bedroom. The minor’s face is partially visible as she is looking down and her arms are out
18
     gesturing. This image appears to have been taken surreptitiously, as the minor’s gaze is not directed at
19
     the camera, and Maddox’s thigh appears in the left side of the image.
20
             As another example, in video file 37c4a768-ae91-40c9-aa0e-22e92c5c4ce5.mp4 the camera is
21
     focused to display only the pubic area of Minor Victim 2, who appears to be lying in bed, perhaps
22

23   asleep. She appears to be wearing shorts or pajama bottoms 2, and an adult hand is shown with the index

24
             1
              Selected still images (which have been printed) are included in Attachment 1 while video files are
25   all on one disc that is submitted as Attachment 2.
             2
26             The fact that the minor was wearing pajama bottoms does not preclude a finding of lasciviousness.
     See United States v. Knox, 32 F.3d 733 (3rd Cir. 1994); United States v. Price, 775 F.3d 828, 837 (7th Cir. 2014)
27   (“There is no nudity requirement in the statutory definition of “sexually explicit conduct,” of which “lascivious
     exhibition of the genitals or pubic area” is a part.”). See also United States v. Horn, 187 F.3d 781, 790 (8th Cir.
28   1999) (where minors were wearing swimsuit bottoms, a reasonable jury could conclude that the exhibition of the
     pubic area was lascivious despite this minimal clothing because of the way in which the pictures were
                                                                 6
          Case 1:17-cr-00167-DAD-BAM Document 101 Filed 10/28/19 Page 7 of 25


 1   finger extended, moving back and forth over the child’s pubic area. The defense has posited that it “is

 2   unclear whether the hand physically touches the child.” Defendant’s Informal Objections, ECF No. 95-
 3
     1, at 3. To the contrary, it is clear in the video that the finger disturbs clothing which is partially
 4
     covering the child’s pubic area. The contact is clearly visible. Regardless, a lack of contact would not
 5
     change the fact that the image depicts sexually explicit conduct. The focus on the genital area and the
 6
     stroking finger are clearly meant to draw focus on the child’s sexual parts and at least to suggest, if not
 7

 8   actually depict, fondling and/or masturbation. Moreover, the definitions under § 2256 provide that

 9   sexually explicit conduct means “actual or simulated…masturbation. 18 U.S.C. § 2256(2). 3 In United
10   States. v. Banks, 556 F.3d 967, 980 (9th Cir. 2009), the Ninth Circuit held that the district court did not
11
     err in concluding a video depicted sexually explicit conduct. Id. The district court found that a video
12
     contained a lascivious exhibition of the genitals of the minor child because it depicted the masturbation
13
     of the child “for the purpose of eliciting in the viewer a sexual response.” Id at 971.
14

15           Another such video produced by the defendant, 0e88ad41-ab3c-4c17-957c-2feeba375e0a.mp4,

16   is shot with a close camera angle on Minor Victim 2, focusing on her genital region, with her pajama

17   shorts pushed aside to reveal her underwear. A photo (1E), 400712ee-21d6-4347-a878-
18
     1678a4a02a28.jpg, is similarly cropped to display only her pubic region and exposed underwear. From
19
     the similarity of content and clothing, these two images appear to have been taken on the same occasion.
20
             Aside from the images and videos described above, the “Ashley, [Minor Victim 2], [Minor 3]”
21
     folder also contained three screenshot captures of chat conversations with “Ash M.” These screenshots,
22

23   submitted as Attachments 1F, 1G, and 1H, are dated November 5, 2015, and are consistent with the way

24   Kik chat messages appear on a user’s phone. These messages give significant context to the images in

25   the folder. In one such screen shot (1F), Ash M wrote “So [Minor Victim 2] is 7…Can you imagine the
26

27   framed).
             3
               The defense has argued, in an informal objection to para. 9 of the PSR, that the district court
28   determined that there was not evidence of “molestation” in the video. The government does not interpret the
     record in the same way, because it does not appear that the court made an explicit finding on that issue.
                                                            7
          Case 1:17-cr-00167-DAD-BAM Document 101 Filed 10/28/19 Page 8 of 25


 1   torment I go through with these two tiny, amazing pussies in my house!? Would you really come here

 2   on your vacation babe?”
 3
             In another saved screenshot (1F), Ash M says “I would love for you to come here [smile emoji]
 4
     to be completely honest I’ve actually been a lot more attracted to [Minor Victim 2] recently. I want to
 5
     lick your little ones pussy so bad but I love all that’s happening with her right now [ smile emoji] You
 6
     can definitely add me! It’s Ashley Maddox in Fresno, CA. Or you can find it by my email (which I don’t
 7

 8   know the password for so don’t actually email it lol) amaddox1987@gmail.com.” The fact that Trader

 9   saved these messages along with the photos of Maddox and the minors shows not only the content of
10   their communications, it is also compelling circumstantial evidence of the reasons for which he acquired
11
     -and she created and transmitted -these images, namely to encourage and communicate with one another
12
     regarding their mutual sexual interest in children.
13
            Based on such context, as well as the images themselves, it is clear that Maddox intended to
14

15   produce images of Minor Victim 2 that would appeal to Trader’s prurient interest in minors. This is

16   significant because a trier of fact can look to the six factors enumerated in United States v. Dost, 636

17   F.Supp. 828, 832 (S.D.Cal.1986) to determine whether a visual depiction of a minor constitutes a
18   lascivious exhibition of the genitals or pubic area in the particular case. These factors, which are not an
19
     exhaustive list, include the following: 1) whether the focal point of the visual depiction is on the child's
20
     genitalia or pubic area; 2) whether the setting of the visual depiction is sexually suggestive, i.e., in a
21
     place or pose generally associated with sexual activity; 3) whether the child is depicted in an unnatural
22

23   pose, or in inappropriate attire, considering the age of the child; 4) whether the child is fully or partially

24   clothed, or nude; 5) whether the visual depiction suggests sexual coyness or a willingness to engage in

25   sexual activity; 6) whether the visual depiction is intended or designed to elicit a sexual response in the
26
     viewer. U.S. v. Overton, 573 F.3d 679, 686 (2009) (citing United States v. Dost, 636 F.Supp. 828, 832
27
     (S.D.Cal.1986), aff'd sub nom. United States v. Wiegand, 812 F.2d 1239 (9th Cir.1987)).
28

                                                            8
          Case 1:17-cr-00167-DAD-BAM Document 101 Filed 10/28/19 Page 9 of 25


 1          Thus, in considering whether an image constitutes a lascivious exhibition, courts have looked to

 2   the intent of the producer or editor of an image. The Overton court went on to marshal cases to support
 3
     its argument that the sixth Dost factor is especially at issue in production cases:
 4
                    Although it is tempting to judge the actual effect of the photographs on the viewer, we
 5                  must focus instead on the intended effect on the viewer.” United States v. Villard, 885
                    F.2d 117, 125 (3d Cir.1989). As we have held, “lasciviousness is not a characteristic of
 6                  the child photographed but of the exhibition which the photographer sets up for an
                    audience that consists of himself or likeminded pedophiles.” Wiegand, 812 F.2d at 1244;
 7
                    accord United States v. Wolf, 890 F.2d 241, 245 (10th Cir.1989) (“[T]he Ninth[C]ircuit
 8                  clearly stated that to violate *689 18 U.S.C. §2251 the photographer need not portray the
                    victimized child as a temptress.”).
 9
     Overton at 688-89. “Each of the pictures featured the child photographed as a sexual object.... [T]hat is,
10

11   so presented by the photographer as to arouse or satisfy the sexual cravings of a voyeur.” United States

12   v. Wiegand, 812 F.2d 1239, 1244 (9th Cir.) (emphasis added), cert. denied, 484 U.S. 856, 108S.Ct. 164,

13   98 L.Ed.2d 118 (1987). See also United States v. Horn, 187 F.3d 781, 790 (8th Cir.1999) (holding that
14   “[b]y focusing the viewer's attention on the pubic area, freeze-framing concrete an image intended to
15
     elicit a sexual response in the viewer. The ‘lascivious exhibition’ is not the work of the child, whose
16
     innocence is not in question, but of the producer or editor of the video.”); United States v. Johnson, 639
17
     F.3d 433, 440–41 (8th Cir. 2011) (holding that a reasonable jury could find that videos of minors
18

19   weighing themselves in an examination room constitute lascivious exhibitions based on how the video

20   was recorded, how the zoom feature was adjusted, and the producer's intent to elicit a sexual response in

21   the viewer, even though the victims did not act in a sexual manner).
22
            In the course of his examination of Trader’s seized media, Special Agent Ray discovered
23
     additional chat communications between Maddox and Trader that had been exchanged through the Kik
24
     application. The references and names within the chat content itself, including the images exchanged,
25
     make it clear that these were chats between Maddox and Trader. The recovered messages included an
26

27   exchange beginning November 24, 2015, and ending December 30, 2015. There were additional

28   communications beginning on January 5, 2016, and ending on April 28, 2016. Messages exchanged as

                                                           9
         Case 1:17-cr-00167-DAD-BAM Document 101 Filed 10/28/19 Page 10 of 25


 1   early as November 24, 2015, indicate that they had already been communicating prior to that date and

 2   that Trader had previously shared videos of Minor Victim 1 with Maddox. The court might recall that
 3
     the defense represented that Maddox had voluntarily disassociated from Trader in 2015 and reformed
 4
     her life. More specifically the defense represented to this court when convincing it to revoke a
 5
     magistrate judge’s detention order: “there is absolutely no evidence that since December of 2015, she's
 6
     engaged in any illegal conduct, that she departed from that alleged conduct of her own volition, and that
 7

 8   she has changed the structure of her lifestyle and who she associates with dramatically since that time.” 4

 9   But the messages in 2016 contradict that earlier position and reveal that it was Maddox who reinitiated
10   communication with Trader. The defense’s prior representations should also undermine any confidence
11
     that could be placed in arguments put forward in this sentencing proceeding.
12
            The chat was sexual in nature and throughout the chat the two participants talked about the
13
     sexual abuse of the minors in their respective care. Specifically, Maddox requested that Trader perform
14

15   and record specific sexual acts involving the nine-year-old (Minor Victim 1). In addition to

16   participating in these sexually graphic chat messages, Maddox also sent Trader a photo and a video of

17   herself engaged in masturbation, apparently to show her excitement regarding their conversation. In the
18
     course of these chats, Trader also sent Maddox 22 images and videos, the majority of which depict
19
     Minor Victim 1 engaged in sexually explicit conduct, including both lascivious depictions of the minor’s
20
     genitals as well as images of Trader sexually abusing the minor. A few examples are submitted in
21
     conjunction with this sentencing memorandum. These files include still image 1I and videos where
22

23   Trader focuses the camera on the apparently sleeping minor’s pubic area, capturing her colorful pajama

24   shorts. He used his hand to push aside the minor’s shorts and underwear and digitally penetrate the

25   minor. One video file, entitled Attachment32742ef3-6cf1-435e-95f7-dc52f30501b9.mp4, appears to be
26
     a preexisting video of child pornography that Trader sent to Maddox.
27

28          4
                ECF No. 33 (Transcript of Hearing on July 24, 2017, at 8, lines 3-10).
                                                            10
         Case 1:17-cr-00167-DAD-BAM Document 101 Filed 10/28/19 Page 11 of 25


 1          Maddox responded positively to the videos from Trader and specifically requested that he

 2   produce more for her. There is an obvious, and disturbing, parallel in the type of material that Maddox
 3
     created of Minor Victim 2 which was then sent to Trader. The following are examples of how, over the
 4
     course of several months, Maddox encouraged and facilitated the continued abuse of this minor by
 5
     Trader in her chat communications with him:
 6
            11/27/15:        [Trader sends Maddox sexually explicit images of the minor]
 7

 8                    Maddox: “Oh baby!!! I wish I would have been home!! I miss her sweet little pussy”

 9          12/2/15:         Maddox: “Mmmm thank you baby!! My pussy is throbbing. I wish I wasn’t at
10                       work. I want to get off to her beautiful pussy”
11
            12/2/15:         [at the promise of more videos later that evening specifically for her]
12
                      Maddox: “You’re so sweet to me :) I can’t wait for tonight. Aaaaaahhhhhh”
13
            1/5/16: Maddox: “I love when you had [minor victim] suck your cock”
14

15                    Trader: “…I want to have her do it again for u”

16                    Maddox: “ Yes baby!!! Please! … [Trader says it will have to be after the next two

17          days]…Well, just let me know when you have the ability to…I’m usually pretty free in the
18          evenings”
19
            1/5/16:
20
                      Maddox: “Babe I would die to see you licking her clit”
21
                      Maddox: “And you can do that while she’s awake and there’s light! lol…God babe…I
22

23          would die”

24                    Trader: “U can’t die lol, then who would I share all this with :p…”

25          1/5/16: (After Trader promises her another video, made specifically for her, and describes it in
26
     explicit detail as involving oral sex on Minor Victim 1)
27
            Maddox: “Oh fuck!!! That gets me soo damn wet babe…I want to see it so bad”
28

                                                          11
         Case 1:17-cr-00167-DAD-BAM Document 101 Filed 10/28/19 Page 12 of 25


 1          1/20/16:

 2                  Maddox: “She looks so yummy…did I hear her moan in that last video??”
 3
            1/20/16:        (Trader describing rubbing his daughter’s vagina)
 4
                    Maddox: “Wow nice! Lol…You’re getting closer and. Closer [sic]”
 5
            1/20/16:        (Trader says he plans to have sex with this daughter)
 6
                    Maddox: “I need to see that…I don’t care if I’m not watching cp or whatever lol”
 7

 8          4/22/16:        (Trader tells her there will be 7 girls at his house for a sleepover and plans to

 9   sexually abuse/exploit them)
10          Maddox: “Omg! Are you going to message me when you do?!”
11
            Maddox: “Mmmmm that made my pussy wet” (sends a video of herself masturbating), then says
12
     “I’m so jealous of you with all those girls there”
13
            Through her online communication with Trader, Maddox validated, encouraged, and supported
14

15   the abuse against Trader’s victim. This was not a one-time chat session where the topic of sexual abuse

16   against a child was fleetingly discussed. Maddox continued to return to her online communication with

17   Trader knowing that her conversation with him would inevitability return back to a discussion of sexual
18   abuse. Each time Maddox re-engaged in that online communication, she inherently conveyed her
19
     acceptance of that deviant behavior, and her positive responses encouraged that abuse to continue.
20
     Maddox also offered Trader more than just sexually encouraging responses, but also confirmed that she
21
     actually viewed the videos by commenting on the content. Maddox provided Trader an audience with
22

23   which to send his produced material, and thereby facilitated the continued sexual exploitation of that

24   child. In this regard, Maddox is also culpable for the sexual abuse of Trader’s daughter, despite the fact

25   that Maddox was not the hands-on abuser.
26
            One of the most important aspects of Maddox’s online communication with Trader is when
27
     Maddox appears to assume a more dominant and deliberate role in the abusive discussions. Extending
28

                                                          12
         Case 1:17-cr-00167-DAD-BAM Document 101 Filed 10/28/19 Page 13 of 25


 1   beyond her encouragement of Trader to engage in abusive behavior, Maddox at times was more directed

 2   in her responses and requests, and even demonstrated purposeful acts to facilitate the abuse of young
 3
     girls, including Minor Victim 2, who was in her own care. Although there is no indication that Maddox
 4
     ever met Trader in person, her chats contain evidence of how her online relationship influenced her
 5
     behavior significantly over time. For instance, on December 2, 2015, Maddox wrote in reference to
 6
     Minor Victim 1, “I want her to be awake too :) I would love her to be awake so you can actually get
 7

 8   those bottoms off her and I can see her beautiful pussy.” This chat message is an example of Maddox

 9   making a specific request of Trader for produced content of Minor Victim 1. With this statement,
10   Maddox not only encouraged the abuse, she directed Trader to engage in sexual exploitation based on
11
     the particular fantasy she wanted to see realized.
12
             On January 6, 2016, Maddox wrote him “I bought [ Minor Victim 2] a nightgown today…she’s
13
     wearing [it] now but she’s still awake so I’m not even gonna go there lol…small steps lol…just
14

15   knowing the real reason I bought it.” Here, Maddox explicitly stated that she went out and purchased an

16   item (a nightgown) intended to be used in the commission of her sexual abuse of Minor Victim 2. This

17   noted transition from online chatting about abusing Minor Victim 2 to offline actions demonstrates an
18   escalation in Maddox’s behavior. As Maddox herself noted, “small steps” were being taken toward
19
     more egregious abuse.
20
            The chats also make it apparent that Maddox enjoyed these communications and intended to
21
     continue them. As noted, she previously represented to this court that she voluntarily and permanently
22

23   broke off communications with Trader by late 2015. But on April 24, 2016, she sent Trader the

24   following chat: “It’s the weekend and you’re not messaging me.” In this chat message, Maddox actually

25   initiated the conversation in an effort to follow up on Trader’s promises of chatting with her and sending
26
     her material of a slumber party involving seven minor females. This signifies overt and purposeful
27
     actions by Maddox to engage in conversations related to the sexual abuse of children and the request for
28

                                                          13
         Case 1:17-cr-00167-DAD-BAM Document 101 Filed 10/28/19 Page 14 of 25


 1   images depicting abusive content. The defendant’s own words are the best evidence that she could not

 2   resist engaging in a continuing course of conduct of chatting, encouraging, and exchanging images with
 3
     Trader. The fact that two minors, and potentially more, were harmed by her conduct did not deter her
 4
     from chatting with him.
 5
            In fashioning the sentence, the court should also consider how the offense impacts the victims of
 6
     this offense. Both minors are victims of Maddox’s offense conduct. By alerting authorities or by
 7

 8   expressing shock or disinterest, Maddox could possibly have prevented further abuse of a nine- year-old

 9   minor. Instead, Maddox deliberately and persuasively encouraged the continued sexual abuse of the
10   minor in Trader’s care. Maddox, as a parent, should have tried to protect Minor Victim 1 from such
11
     abuse by Trader once she became aware of it, rather than contribute to continued victimization. And
12
     clearly Maddox also victimized Minor Victim 2 in that she produced images of that minor herself and
13
     shared them with Trader.
14

15          The court should consider the impact of Maddox’s actions on her victims. The “use of children

16   as subjects of pornographic materials is harmful to the physiological, emotional, and mental health of

17   the child” used in the production of such material. Osborne v. Ohio, 495 U.S. 103, 109 (1990); see also
18   New York v. Ferber, 458 U.S. 747, 758 n. 9 (1982) (“it has been found that sexually exploited children
19
     are unable to develop healthy affectionate relationships in later life, have sexual dysfunctions, and have
20
     a tendency to become sexual abusers as adults”); Shanta R. Dube et al., Long-Term Consequences of
21
     Childhood Sexual Abuse by Gender of Victim, 28(5 ) Am J Prev Med, 430, 430 (2005) (“studies
22

23   examining the long-term effects of childhood abuse and related stressors have found increased risk for

24   outcomes such as substance use and misuse, psychiatric disorders, suicide, and numerous other health

25   and social problems”). The long-term effects of such abuse bear upon the need for just punishment.
26
            Intrafamilial abuse is no less traumatic than extrafamilial abuse, and some studies have even
27
     suggested that intrafamilialabuse is more traumatic. See C. Thresa Yancey & David J. Hansen,
28

                                                         14
         Case 1:17-cr-00167-DAD-BAM Document 101 Filed 10/28/19 Page 15 of 25


 1   Relationship of Personal, Familial, and Abuse-Specific Factors with Outcome Following Childhood

 2   Sexual Abuse, Aggression and Violent Behavior, 15:6, 410–21 (2010) (“Results regarding the impact of
 3
     victim–perpetrator relationship are quite divergent, with some reporting that extrafamilial abuse is more
 4
     damaging, some reporting that intrafamilial abuse is more damaging, and others finding no difference
 5
     based on relationship between the victim and perpetrator.”); Teresa Magalhães et al., Sexual Abuse of
 6
     Children: A Comparative Study of Intra and Extra-Familial Cases, 16 J. of Forensic and Legal Med.
 7

 8   455 (2009) (“The existing data suggest that individuals experiencing intra-familial abuse are affected

 9   more significantly than those experiencing extra-familial abuse.”); Barbara A. Lucenko et al.,
10   Relationship to Perpetrator and Posttraumatic Symptomatology Among Sexual Abuse Survivors, Journal
11
     of Family Violence 15, 169–79 (2000) (“No signiﬁcant differences were found in traumatic
12
     symptomatology between those whose perpetrators were family members and those whose perpetrators
13
     were not or between those abused by someone in the home and those abused by someone outside the
14

15   household.”); Belinda Plattner et al., Pathways to Dissociation: Intrafamilial Versus Extrafamilial

16   Trauma in Juvenile Delinquents, J. Nerv. Ment. Dis. 191, 781–788 (2003) (Those experiencing

17   intrafamilial abuse are more likely to dissociate); Donald G. Fischer & Wendy L. McDonald,
18   Characteristics of Intrafamilial and Extrafamilial Child Sexual Abuse, 22 Child Abuse & Neglect 915
19
     (1998) (Intrafamilial abuse is correlated with earlier onset, longer duration, higher level of intrusion, and
20
     greater physical and emotional injury). The impact of the defendant’s conduct on both victims is
21
     therefore undoubtedly significant. Thus, a sentence of 18 years imprisonment would adequately reflect
22

23   the nature of the defendant’s serious crime.

24                  B.      History and Characteristics

25          The defendant has no criminal history; nevertheless, other characteristics of the defendant weigh
26
     in favor of a significant sentence. The defendant’s behavior, in victimizing two innocent children shows
27
     a disturbing lack of empathy in a parent or caregiver. Other characteristics of the defendant should also
28

                                                          15
         Case 1:17-cr-00167-DAD-BAM Document 101 Filed 10/28/19 Page 16 of 25


 1   be of concern for the court. While minimizing her own conduct, Maddox has admitted to her inability to

 2   resist providing a partner with what he is seeking, even if it involves conduct that is both depraved and
 3
     harmful to others. In her statement for the PSR, Maddox indicated:
 4
            When [Trader] came back and told me what he wanted, to role play some of his fantasies, I
 5          thought that was an easy thing to do if it was what he needed in order to keep loving me. He kept
            wanting more and more and eventually it wasn’t really role playing. I knew he was sending me
 6          things that were real, but it still didn’t really feel real. I could draw a clear line for what I was not
            willing to do to [Minor Victim 2] because I would never do anything to hurt her, but I didn’t
 7
            know how to draw that same line between Scott and I and the things he was sending to me. I also
 8          think that role playing made it easier to just say the words even though I didn’t really mean them.
            It was more about giving Scott what he wanted, and I felt like I mattered to him because I was
 9          able to do that. Looking back I am disgusted with what I wrote and how far it went.”
10   PSR at 8. Maddox claims she was unwilling to go as far in the sexual abuse of Minor Victim 2. That
11
     distinction in and of itself shows that she understood the level of depravity of the abuse to which Trader
12
     subjected Minor Victim 1. Moreover, statements which depict her conduct as mere “role playing” do
13
     not ring true in light of the content of her communications with Trader. For instance, messages such as
14

15   the one from December 6, “I bought [Minor Victim 2] a nightgown today…she’s wearing [it] now but

16   she’s still awake so I’m not even gonna go there lol…small steps lol…just knowing the real reason I

17   bought it…” show that she was equally willing to participate in the sexualization of Minor Victim 2,
18   even without direct prompting from Trader. The fact that she engaged in similar communications with
19
     another man, as she admitted in her evaluation by Dr. Geisler, is further proof that Maddox was unable
20
     to resist the impulse to engage in such behavior on more than one occasion.
21
             The defendant also points to her own history of abuse as mitigation for her offense conduct.
22

23   However, as a victim herself, she better than most could understand the traumatic impact that such abuse

24   would have on the Minor Victim 1 and Minor Victim 2. Despite that knowledge, she was unable to

25   conform her conduct to the law or to act to protect innocent children, including a minor in her own care.
26
     In these ways, the defendant’s history and characteristics support the government’s request for an 18-
27
     year term of imprisonment.
28

                                                           16
         Case 1:17-cr-00167-DAD-BAM Document 101 Filed 10/28/19 Page 17 of 25


 1                  C.      Need to Deter Future Criminal Conduct and to Protect the Public

 2          The defendant’s sentence should both deter her (and others) from engaging in future criminal
 3
     conduct and also protect the public. If given the opportunity, there is a strong likelihood that the
 4
     defendant will engage in similar behaviors in the future, due not only to her sexual attraction to children
 5
     but, just as significantly, her demonstrated willingness to give in to such deviant impulses in order to
 6
     sustain a romantic relationship or to gain the attention and admiration of her partner(s).
 7

 8          Simply put, the instant offense conduct is the best evidence that the defendant is sexually

 9   attracted to children. See James M. Cantor and Michael C. Seto, Child Pornography Offenses Are a
10   Valid Diagnostic Indicator of Pedophilia, J Abnorm. Psychol., 115(3):610-5 (2006) (“Child
11
     pornography offending is a valid diagnostic indicator of pedophilia. Child pornography offenders were
12
     significantly more likely to show a pedophilic pattern of sexual arousal during phallometric testing than
13
     were comparison groups of offenders against adults or general sexology patients. In fact, child
14

15   pornography offenders, regardless of whether they had a history of sexual offenses against child victims,

16   were more likely to show a pedophilic pattern of sexual arousal than were a combined group of

17   offenders against children”); see also U.S.S.C., “2012 Report to Congress: Federal Child Pornography
18
     Offenses,” [“Report”] Chapter 4, p. 77. According to the Report, “Sexual interest in children and
19
     corresponding sexual gratification are significant motivators for most child pornography offenders.
20
     Offenders often use the images to masturbate and to validate their sexual interest in children.” Id.
21
            Even if the court were to credit the defendant’s assertions that she has no such sexual interest in
22

23   children, and engaged in this behavior only for the purposes of receiving love and attention from deviant

24   men, there is no less cause for concern that she could or would offend again. The defendant has

25   encountered in her online activities more than one such partner and engaged in these sorts of
26
     communications over the course of several months. Her past behavior therefore speaks to her
27

28

                                                          17
         Case 1:17-cr-00167-DAD-BAM Document 101 Filed 10/28/19 Page 18 of 25


 1   dangerousness in that her own scruples, both as a mother and as an otherwise apparently law-abiding

 2   citizen, did not prevent her from engaging in conduct which she knew to be harmful to real minors.
 3
            Thus, in imposing a sentence for aiding and abetting the production of child pornography, the
 4
     court should aim to send a message of deterrence, both to Maddox, with regard to her potential future
 5
     conduct, and to other offenders generally. It is thus reasonable to conclude that if given the opportunity,
 6
     there is a strong likelihood that the defendant will recidivate, due to her sexual attraction to minors and
 7

 8   her inability to resist her own impulses. According to A Profile of Pedophilia: Definition,

 9   Characteristics of Offenders, Recidivism, Treatment Outcomes, and Forensic Issues, Ryan C. W. Hall,
10   M.D. and Richard C.W. Hall, M.D., P.A., Mayo Clin. Proc. 467 (April 2007), “The published rates of
11
     recidivism are in the range of 10% to 50% for pedophiles depending on their grouping.” See also H.R.
12
     Rep. No. 107–527 at 2 (2002) (“Studies have shown that sex offenders are four times more likely than
13
     other violent criminals to recommit their crimes”). An appropriately lengthy sentence is necessary to
14

15   deter the defendant from repeating this criminal behavior, and to protect children from her actions.

16          Congress, in the PROTECT Act, provided for a lifetime term of supervised release for the

17   offense for which the defendant will be sentenced. The concern was that sex offenders, such as the
18   defendant, who have manifested a sexual interest in minors have restrictions placed on their access to
19
     minors, computers, the internet, etc. in order to minimize the risk that they will reoffend. The defendant
20
     has demonstrated her sexual interest in minors, particularly minor females, and in order to minimize the
21
     risks to society that she will reoffend, she should always be subject to supervision. Because supervised
22

23   release allows the court to fashion appropriate conditions to monitor the defendant’s conduct and

24   provide her with beneficial treatment, it is the most useful way to address the defendant’s risk of

25   reoffending post-incarceration.
26
            Indeed, even for the relatively less serious offense of possession of child pornography, the
27
     Sentencing Commission and Ninth Circuit have noted the presumptive reasonableness of a lifetime term
28

                                                          18
         Case 1:17-cr-00167-DAD-BAM Document 101 Filed 10/28/19 Page 19 of 25


 1   of supervision. See USSG § 5D1.2(b)(Policy Statement) (“If the instant offense of conviction is a sex

 2   offense, however, the statutory maximum term of supervised release is recommended.”); United States
 3
     v. Cope, 506 F.3d 908 (9th Cir. 2007). The Ninth Circuit also noted that other circuit courts of appeal
 4
     have held that lifetime terms of supervised release are reasonable for those convicted of possession of
 5
     child pornography. See Hayes, 445 F.3d at 537 (2d Cir. 2006); United States v. Gonzalez, 445 F.3d 815,
 6
     820 (5th Cir. 2006) (lifetime term for possession of child pornography was reasonable); see also United
 7

 8   States v. Moriarty, 429 F.3d 1012, 1025 (11th Cir. 2005) (lifetime term did not violate Eighth

 9   Amendment). The longer the term of supervision, the lower the risk of reoffending that the defendant
10   will present to the public, since part of the supervision process will include registration as a sex
11
     offender, restrictions on access to minors, computers, and the internet.
12
                    D.      Need to Provide Treatment to Defendant
13
            Due to the nature of the defendant’s crimes, the defendant should be ordered to undergo a sex
14

15   offense-specific evaluation and participate in a sex offender treatment or mental health treatment

16   program approved by the probation office. Due to the nature of the defendant’s crimes, she also should

17   be ordered to participate in a sex offender treatment program while incarcerated to increase the chance
18   that she might learn to control her behavior.
19
                    E.      Need to Avoid Unwarranted Sentencing Disparities
20
            The nature and impact of the defendant’s crime and her history and characteristics, as well as the
21
     need for deterrence and to protect the public, all support a term of imprisonment of 18 years. As such,
22

23   the need to avoid unwarranted sentence disparities weighs in favor of this sentence. That the defendant

24   is female does not warrant any disparity of sentence between this defendant and others engaged in

25   similar conduct. Rather, it is her status as a care-giver that speaks to the depravity of her conduct and her
26
     sentence should be commensurate with that.
27

28

                                                          19
         Case 1:17-cr-00167-DAD-BAM Document 101 Filed 10/28/19 Page 20 of 25


 1          As a female sex offender, Maddox may appear differently situated to the court than most

 2   offenders sentenced for the same offense. However, the incidence of females committing sex offenses
 3
     is underreported, poorly understood, and often overlooked by societal systems, sectors and
 4
     professionals. As a result, the scope and implications of female sexual offending have been repeatedly
 5
     underestimated. See Marie H. Colson et al., Female Sex Offenders: A Challenge to Certain Paradigmes.
 6
     Meta-Analysis, 22 Sexoligies 109 (Oct. 1, 2013),
 7

 8   https://www.researchgate.net/publication/259144622_Female_sex_offenders_A_challenge_to_certain_p

 9   aradigmes_Meta-analysis (“[I]t is still difficult to make any reasonable estimate of how many, or what
10   percentage [of women commit sex crimes]. Some experts think that approximately 4% of sex offenders
11
     are women . . . but studies of victims show us that this figure is grossly under-estimated. Some studies
12
     focusing on the male population of junior high and high schools reveal that between 43 and 60% of the
13
     perpetrators of sex abuse are women.”) (citation omitted). Colson’s article goes on to cite studies which
14

15   indicate that “the fact that female sex crime has been shrouded in silence for so long has concealed its

16   grave consequences and implications and yet the survivors of female sexual abuse have reported that

17   sexual abuse by women was more harmful and detrimental than any sexual abuse they had experienced
18   from men.” Id. at 110 (internal citations omitted). For these reasons, an appropriate sentence should
19
     reflect the severity of the defendant’s conduct with regard to other production offenders, male or female,
20
     who engaged in similar conduct.
21
            The court should also note that even though he pleaded guilty and accepted responsibility for his
22

23   conduct, Scott Trader received a life term of imprisonment. He was approximately age 32 when the

24   court imposed that sentence. Maddox was partially responsible for the conduct that resulted in that

25   sentence, and it is appropriate for this court to consider, when deciding at what age Maddox should be
26
     released from custody, that Trader will likely never be released from prison.
27

28

                                                         20
          Case 1:17-cr-00167-DAD-BAM Document 101 Filed 10/28/19 Page 21 of 25


 1                  F.      Restitution

 2           The United States requests that any restitution determination and hearing be deferred as allowed
 3
     by 18 U.S.C. § 3664(d)(5). It should be noted that as part of her plea agreement, the defendant agreed to
 4
     pay restitution in the full amount of the losses to any party whom the court deems a victim. The U.S.
 5
     Attorney’s Office will provide copies of any restitution request(s) and associated documentation to the
 6
     court and defense counsel. The government has communicated with a representative of a victim who
 7

 8   should be entitled to submit a claim for restitution, and the government will provide its

 9   recommendations on restitution amounts in advance of any future hearing.
10
             IV.    INDIGENCE AND ABILITY TO PAY A FINE / JVTA
11

12           Maddox is non-indigent because she has the ability to earn money in the future to pay the $5,000

13   special assessment under the Justice for Victims of Trafficking Act (JVTA). Under the JVTA, a court

14   must impose a $5,000 special assessment for any “non-indigent person” convicted of receipt of child
15
     pornography. 18 U.S.C. § 3014(a). Section 3014 is silent on how courts should determine if a
16
     defendant is “non-indigent,” but every circuit to address this issue has held that courts do not need to
17
     look only at a defendant’s assets at the time of sentencing, but rather they may consider future earnings
18
     potential. 5
19

20           Maddox suggests that she cannot be considered “non-indigent” because she qualified for court-

21   appointed counsel. But the circuits that have considered this issue have rejected the same argument.
22   See, e.g., United States v. Kelley, 861 F.3d 790, 801 (8th Cir. 2017). In Kelley, the Eighth Circuit
23
     rejected the defendant’s argument that the standard for indigence under the JVTA is the same as the
24
     standard of indigence for appointment of counsel or proceeding in forma pauperis. Id. at 800–01. The
25
     court noted that the standard for in forma pauperis is—and should be—lower than for indigence in post-
26

27           5
              United States v. Lail, 736 Fed. Appx. 381, 382 (4th Cir. 2018) (per curiam); United States v.
28   Graves, 908 F.3d 137, 138 (5th Cir. 2018); United States v. Shepherd, 922 F.3d 753, 757 (6th Cir. 2019);
     Kelley, 861 F.3d at 801; United States v. Janatsch, 722 Fed. Appx. 806, 811 (10th Cir. 2018).
                                                         21
         Case 1:17-cr-00167-DAD-BAM Document 101 Filed 10/28/19 Page 22 of 25


 1   judgment fines, because if a defendant cannot afford an attorney he cannot be assured a fair trial. Id.

 2   But for post-judgment fines, like the $5,000 JVTA special assessment, the court found more apt the
 3
     comparison of sentencing phase standards for indigence, which allow a court to consider a defendant’s
 4
     future earning ability. Id. at 801. In the USSG, for instance, a defendant bears the burden to prove that
 5
     he cannot afford to pay a fine at the time of sentencing and that he is “not likely to become able to pay a
 6
     fine upon his release from his term of imprisonment.” Id. Likewise, under the Victim and Witness
 7

 8   Protection Act courts may consider a defendant’s future earning ability in deciding how much restitution

 9   to order. Id. The reason courts look not only to a defendant’s current assets, but also her future earning
10   potential when imposing a fine is because the defendant will have a chance in the future to pay the fine
11
     once she is released from prison, so limiting the inquiry to the assets she has at the time of sentencing
12
     does not make sense. United States v. Shepherd, 922 F.3d 753, 758 (6th Cir. 2019).
13
            While the Ninth Circuit has not yet squarely addressed the issue, it signaled that it would also
14

15   consider future earning potential in deciding whether a defendant is “non-indigent.” In United States v.

16   Strange, the Ninth Circuit held that the district court properly took into account that the defendant was

17   “able bodied” because the defendant’s “capacity to work” was relevant to whether the defendant could
18   comply with a three-year payment plan under the JVTA. 692 Fed. Appx. 346, 349 (9th Cir. 2017).
19
     Similarly, it has held that a district court may consider future ability to pay when assessing a fine.
20
     Rearden, 349 F.3d at 617. This court should follow every circuit to address this issue and find that
21
     “non-indigent” standard under the JVTA considers not only the defendant’s current assets but also her
22

23   future earning capacity. Under this standard, Maddox is non-indigent because she has educational and

24   vocational skills that will enable her to find work when she is released from prison.

25          While the government acknowledges Maddox’s current financial situation, she has not met her
26
     burden of proving that she is incapable of paying a fine. Nor can she meet that burden given her age and
27
     the shortened range of incarceration that will be imposed if the court follows the parameters of the plea
28

                                                          22
         Case 1:17-cr-00167-DAD-BAM Document 101 Filed 10/28/19 Page 23 of 25


 1   agreement. “Under the Guidelines, a district court must impose a fine ‘in all cases, except where the

 2   defendant establishes that he is unable to pay and is not likely to become able to pay any fine.’” United
 3
     States v. Hernandez-Arias, 757 F.3d 874, 884 (9th Cir. 2014) (quoting U.S.S.G. § 5E1.2(a)). It is not
 4
     the government’s burden to prove that the defendant should pay a fine; rather, “[t]he defendant bears the
 5
     burden of proving he is unable to pay the fine.” United States v. Orlando, 553 F.3d 1235, 1240 (9th Cir.
 6
     2009); see also United States v. Harper, 787 F.3d 910, 915 (8th Cir. 2015) (defendant bore burden of
 7

 8   proving inability to pay fine within Guidelines range).

 9          A fine on the low end of the Sentencing Guidelines range is reasonable and appropriate. The
10   PSR correctly identifies the applicable range as $50,000 to $250,000 (PSR at 19). In determining the
11
     appropriate amount of the fine, the court must consider:
12

13          (1) the need for the combined sentence to reflect the seriousness of the offense (including the
                harm or loss to the victim and the gain to the defendant, to promote respect for the law, to
14              provide just punishment and to afford adequate deterrence;
15          (2) any evidence presented as to the defendant’s ability to pay the fine (including the ability to
16              pay over a period of time) in light of earning capacity and financial resources;

17          (3) the burden that the fine places on the defendant and dependents relative to alternative
                punishments;
18
            (4) any restitution or reparation that the defendant has made or is obligated to make;
19
            (5) any collateral consequences of conviction, including civil obligations arising from the
20              defendant’s conduct;
21          (6) whether the defendant previously has been fined for a similar offense;
22
            (7) the expected costs to the government of any term of probation, or term of imprisonment and
23              term of supervised release imposed; and

24          (8) any other pertinent equitable considerations.

25          U.S.S.G. § 5E1.2(d). “The amount of the fine should always be sufficient to ensure that the fine,
26   taken together with other sanctions imposed, is punitive.” Id.
27
            These factors support a fine of $50,000. Particularly in cases such as this in which the harm to
28
     victims is significant and yet individual restitution awards are likely to be minimal, and where the
                                                           23
         Case 1:17-cr-00167-DAD-BAM Document 101 Filed 10/28/19 Page 24 of 25


 1   defendant has or will have the ability to pay, a substantial fine is appropriate and needed to fully reflect

 2   the seriousness of the offense.
 3
            First, the defendant has failed to establish that this fine would be an undue burden relative to
 4
     alternative punishments. Even if defendant were found to be currently indigent, the defendant will
 5
     likely be in her mid-forties when she is released and therefore will likely be able to earn future income.
 6
     “Even if [the defendant] did demonstrate that he was currently indigent, the district court had a basis for
 7

 8   believing that he would be able to pay the fine, the district court had a basis for believing that he would

 9   be able to pay the fine in the future” based on his marketable skills as a salesman. Orlando, 553 F.3d at
10   1240; Hernandez-Arias, 757 F.3d at 884 (defendant’s skill as an auto mechanic and car salesman
11
     supported inference of ability to pay fine amount).
12
            Second, the anticipated restitution obligation in this case is low relative to the extraordinary harm
13
     suffered by the victims from the receipt and distribution of images of the victims’ abuse. As to identified
14

15   victims, the difficulty of documenting and accounting for the ongoing damages attributable to users of

16   the child pornography, such as defendant, means that frequently such victims either do not submit

17   restitution claims or, when they do submit such claims, they receive only a small fraction of the total
18
     damages they suffered. Given that the defendant contributed to the specific and serious harms suffered
19
     by two individual, known minors and yet no restitution claims have been brought as of yet, a fine would
20
     be an appropriate penalty. By statute, fines collected from persons convicted of offenses against the
21
     United States are deposited in the Crime Victims Fund. 34 U.S.C. § 20101(b). Thus, a fine would serve
22

23   the beneficial sentencing interests of punishment yet also advance the interest of victims by making

24   money available to them.

25          Third, Maddox does not face any unique civil obligations arising from her criminal conduct,
26
     other than the standard collateral consequences that convicted criminal defendants typically face.
27
     Notably, a victim whose image that defendant received or distributed could pursue a separate federal
28

                                                           24
         Case 1:17-cr-00167-DAD-BAM Document 101 Filed 10/28/19 Page 25 of 25


 1   civil action against the defendant, and if that were done, there is a presumption that the minimum

 2   amount of damages is no less than $150,000. 18 U.S.C. § 2255.
 3
            V.      SENTENCING EXHIBITS AND TESTIMONY
 4
            The United States reserves the right to present testimony, exhibits (including additional samples
 5
     of the defendant’s child exploitation images and other material recovered during the investigation), and
 6
     a supplemental filing in response to any memoranda or exhibits that the defendant files or chooses to
 7

 8   introduce prior to or at sentencing. The undersigned will make available for review by defense counsel

 9   prior to the sentencing hearing any additional exhibits which are not already attached here (submitted

10   under seal) and which the United States will seek to offer into evidence.
11
            VI.     CONCLUSION
12
            In requesting a sentence of 18 years imprisonment and lifetime supervised release, the
13
     government has taken into account the seriousness of the defendant’s conduct, the impact on the minor
14
     victims, the defendant’s acceptance of responsibility, the advisory sentencing guidelines range
15

16   calculated by the probation office, and the 3553(a) factors. For the reasons stated above, the United

17   States asks the court to follow the recommendations in this memorandum.
18                                                        McGREGOR W. SCOTT
                                                          United States Attorney
19
                                                    By: /s/ David Gappa
20                                                      David Gappa
                                                        Assistant United States Attorney
21
                                                          /s/ Nadia Prinz
22                                                        Nadia C. Prinz
                                                          Trial Attorney
23                                                        United States Department of Justice
                                                          Criminal Division
24                                                        Child Exploitation and Obscenity Section
25

26

27

28

                                                         25
